DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a time of flight mass analyzer comprising an ion mirror, an ion detector, a first pulsed ion accelerator for accelerating an ion packet in a first dimension towards the ion detector so that the ion packet spatially converges in the first dimension as it travels to the detector, a pulsed orthogonal accelerator for orthogonally accelerating the ion packet in a second orthogonal dimension into one of said at least one ion mirrors, electrodes defining a further ion acceleration region downstream of the first ion accelerator and a voltage supply for applying a potential difference across the further ion acceleration region so as to accelerate ions that have 
In the prior art, Satoh (US 20090121130 A1) and Ristroph (US 20160225598 A1) teach a TOF system with an accelerator for accelerating a packet in a first dimension towards a second orthogonal pulsed accelerator, but does not teach electrodes defining a further ion acceleration region which has an electric field with a magnitude in the first dimension greater than the magnitude of the pulsed electric field in the first dimension within the ion accelerator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881